The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 4 and 13 have been canceled by the applicant.  Claims 1-3, 5-12, 14, and 15 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Yamamoto et al. (US 2018/0349825 A1) teaches a ridesharing managing device (300) includes: an acquisition unit (320) configured to acquire a riding request in which riding conditions including a riding place and an alighting place of a user are defined; and a management unit (330) configured to search for allocable vehicles on the basis of the riding conditions of the riding request, to determine an operation schedule satisfying the riding conditions, and to determine the operation schedule satisfying the riding conditions by transferring from a first vehicle to a second vehicle among the allocable vehicles in a case that an operation schedule satisfying the riding conditions is not determined with one vehicle.

Regarding independent claim 1, Yamamoto taken either independently or in combination with the prior art of record fails to teach or render obvious the first running route data including a first weight capacity, the second running route data including a second weight capacity, and in response to a weight of at least one transport object transported by the first vehicle being less than the second weight capacity, search for a transfer place such that an efficiency condition is satisfied, while comparing the first running route data and the second running route data, the transfer place being a place where the at least one transport object is to be transferred to the second vehicle, search for and output first modified running route data and second modified running route data in conjunction with the other claim limitations.  
Regarding independent claim 14, Yamamoto taken either independently or in combination with the prior art of record fails to teach or render obvious the first running route data including a first weight capacity, the second running route data including a second weight capacity; in response to a weight of at least one transport object transported by the first vehicle being less than the second weight capacity, searching, using the hardware processor, for a transfer place such that an efficiency condition is satisfied, while comparing the first running route data and the second running route data, the transfer place being a place where the at least one transport is to be transferred to the second vehicle

Regarding independent claim 15, Yamamoto taken either independently or in combination with the prior art of record fails to teach or render obvious the first running route data including a first weight capacity, the second running route data including a second weight capacity; in response to a weight of at least one transport object transported by the first vehicle being less than the second weight capacity, searching, using the hardware processor, for a transfer place such that an efficiency condition read from a storage unit is satisfied, while comparing the first running route data and the second running route data, the transfer place being a place where the at least one transport object is to be transferred to the second vehicle.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668